Citation Nr: 0105945	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head/neck injury.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1951 to 
January 1954, and from May 1957 to April 1975.

This appeal arises from a rating decision of January 1998 
from the Columbia, South Carolina, Regional Office (RO).

The Board notes that an April 2000 rating decision denied 
claims for service connection for a right shoulder and right 
hand disorder, as not well grounded.  Those matters are not 
now before us on appeal.  However, the recently enacted 
Veterans Claims Assistance Act of 2000 provides that claims 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, may be readjudicated upon request of the 
claimant or by motion of the Secretary.  Accordingly, these 
claims are referred to the RO for any appropriate action.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
§ 7(b), 114 Stat. 2096, 2099 (2000).


REMAND

The RO received the veteran's service medical records in 
November 1997.  However, the records that were received did 
not include the medical records from the veteran's first 
period of service, from 1951 to 1954.  In addition, the 
records do not include the veteran's retirement physical 
examination report.  Accordingly, this case will be returned 
to the RO to again request the veteran's service medical 
records.  Since the veteran had a separate period of service 
from 1951 to 1954, and is an Army retiree from the service 
that began in 1957, his records should be requested from both 
the Army Reserve Personnel Center (ARPERCEN) and the National 
Personnel Records Center (NPRC).  See Hayre v. West, 
188 F.3d 1327 (Fed.Cir. 1999) (emphasizing that a single 
request for pertinent service medical records by the RO does 
not fulfill the duty to assist a veteran in developing a 
claim).

The veteran has provided selected copies of service 
department medical records, for treatment following service 
from 1981 to 1997.  However, these records do not cover the 
entire time period from the veteran's retirement from service 
to the present, nor do they appear to be complete records of 
his post-service medical treatment.  Records of treatment, 
especially those records of treatment immediately following 
retirement from service, may provide probative evidence to 
substantiate the veteran's claims for service connection for 
a head/neck injury, diabetes mellitus, diverticulitis, and a 
left knee disability.  Accordingly, this case will be 
remanded for the RO to request additional medical records. 

As mentioned in the Introduction, above, during the pendency 
of the veteran's appeal, the Veterans Claims Assistance Act 
of 2000 was enacted.  This statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since this case is being returned to 
the RO for further evidentiary development and adjudication, 
the RO should ensure that any additional evidentiary 
development or other procedures that may be required by this 
new law are accomplished.  See generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).

Accordingly, this case is REMANDED for the following action:

1.  The RO should forward a request to 
both the ARPERCEN and NPRC to provide all 
of the veteran's service medical records, 
including the medical records of service 
from 1951 to 1954, any addition medical 
records for his service from 1957 to 
1975, and his military retirement 
physical examination report.

2.  The RO should request that the 
veteran provide the names and addresses 
of the health care providers, including 
VA and service department medical 
facilities, where he has received 
treatment for his head/neck, diabetes, 
diverticulitis, and left knee from the 
time of his retirement from service to 
the present.

3.  Following receipt of the above 
information, the RO should request 
legible copies of treatment records from 
the medical facilities identified, 
following receipt of any necessary 
authorizations for the release of such 
information.

4.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for the residuals of a head/neck injury, 
diabetes mellitus, diverticulitis, and a 
left knee disability can be granted.  The 
RO should conduct any additional 
evidentiary development and/or comply 
with any additional procedures under the 
Veterans Claims Assistance Act of 2000 
that may be deemed necessary.  

5.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


